     Case: 1:19-cv-03026 Document #: 20 Filed: 06/26/19 Page 1 of 3 PageID #:55




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

BRIANNA CASTELLI, KAREN LYVERS,                       Case No.: 19-cv-3026
and MATTHEW WHITE, on behalf of
themselves and all others similarly situated,
                                                      NOTICE OF VOLUNTARY DISMISSAL
               Plaintiffs,
v.
APPLE INC.,
               Defendant.

       TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
Plaintiffs Brianna Castelli, Karen Lyvers, and Matthew White (“Plaintiffs”), by and through their
counsel, submit this notice of voluntary dismissal. Plaintiffs hereby dismiss all of their claims in
the above-captioned action without prejudice.

DATED: June 26, 2019                                  GREG COLEMAN LAW PC

                                                By:   s/Gregory F. Coleman
                                                      Gregory F. Coleman
                                                      Rachel Soffin
                                                      Adam A. Edwards*
                                                      William A. Ladnier*
                                                      GREG COLEMAN LAW
                                                      800 S. Gay Street, Suite 1100
                                                      Knoxville, TN 37929
                                                      Telephone: (865) 247-0080
                                                      Facsimile: (865) 522-0049
                                                      greg@gregcolemanlaw.com
                                                      rachel@gregcolemanlaw.com
                                                      adam@gregcolemanlaw.com
                                                      will@gregcolemanlaw.com

                                                      Hassan A. Zavareei*
                                                      Andrea R. Gold*
                                                      TYCKO & ZAVAREEI LLP
                                                      1828 L Street, NW, Suite 1000
                                                      Washington, DC 20036
                                                  1
Case: 1:19-cv-03026 Document #: 20 Filed: 06/26/19 Page 2 of 3 PageID #:55



                                        Telephone: (202) 973-0900
                                        Facsimile: (202) 973-0950
                                        hzavareei@tzlegal.com
                                        agold@tzlegal.com
                                        Annick Persinger
                                        TYCKO & ZAVAREEI LLP
                                        1970 Broadway, Suite 1070
                                        Oakland, CA 94612
                                        Telephone: (510) 254-6808
                                        Facsimile: (202) 973-0950
                                        apersinger@tzlegal.com

                                        Nick Suciu III
                                        BARBAT, MANSOUR & SUCIU PLLC
                                        1644 Bracken Rd.
                                        Bloomfield Hills, Michigan 48302
                                        Telephone: (313) 303-3472
                                        nicksuciu@bmslawyers.com


                                        Attorneys for Plaintiffs




                                    2
     Case: 1:19-cv-03026 Document #: 20 Filed: 06/26/19 Page 3 of 3 PageID #:55




                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Notice of Voluntary Dismissal was served on counsel
of record through the CM/ECF system on June 26, 2019.

       Dated: June 26, 2019


                                                    s/Gregory F. Coleman
                                                    Gregory F. Coleman




                                               3
